Markey, Chief Judge.
Appeal from the judgment of the United States Court of International Trade, 2 CIT 84, 525 F. Supp. 1244 (1981), dismissing importer's action challenging the classification of certain electronic and amplifier packs. We affirm.1
*167OPINION
We agree with the decision of the Court of International Trade that the imported electronic and amplifier packs were correctly classified in TSUS, items 685.23 and 684.70, respectively. Accordingly, we affirm, the judgment below and adopt the trial court’s opinion as our own.

 The relevant provisions of the Tariff Schedules of The United States (TSUS) are:
General interpretative rule 10(h)
unless the context requires otherwise, a tariff description for an article covers such article, whether assembled or not assembled, and whether finished or not finished;
Schedule 6, Part 5
Radiotelegraphic and radiotelephonic transmission and reception apparatus; radiobroadcasting and television transmission and reception apparatus, and parts thereof.
*167Other [than television apparatus and parts thereof]:
[Electronic packs 685.23 Solid-state (tubeless) radio receivers. 10.4% ad val. classified].
[Electronic packs 685.25 Other. 6% ad val. claimed].
[Amplifier packs 684.70 Microphones; loudspeakers; headphones; audio frequency 7.5% ad val. classified]. electric amplifiers; electric sound amplifier sets comprised of the foregoing components; and parts of the foregoing articles (including microphone stands).
[Amplifier packs 685.32 Record players, phonographs, record changers, turn 5.5% ad val. claimed]. tables, and tone arms, and parts of the foregoing.